NO. 4-05-0813        Filed: 4/21/06

                     IN THE APPELLATE COURT

                           OF ILLINOIS

                         FOURTH DISTRICT

 SERGIO TORRES,                        ) Appeal from
           Plaintiff-Appellant,        ) Circuit Court of
           v.                          ) Sangamon County
 ROGER E. WALKER, JR.,                 ) No. 05MR225
 Director of the, Illinois Department )
 of Corrections; THE ADMINISTRATIVE    )
 REVIEW BOARD; and SHELTON FREY,       ) Honorable
 Warden of Tamms Correctional Center, ) Leo J. Zappa, Jr.,
           Defendants-Appellees.       ) Judge Presiding.
_________________________________________________________________

          JUSTICE STEIGMANN delivered the opinion of the court:

          In April 2005, plaintiff, Sergio Torres, an inmate at

Tamms Correctional Center, pro se filed a petition for writ of

mandamus, in which he alleged that defendants, Roger E. Walker,

Jr., the Director of the Department of Corrections (DOC), and

Shelton Frey, Tamms' warden, violated his due-process rights in

prison disciplinary proceedings.

          In May 2005, defendants filed a motion to extend their

time to answer Torres' complaint until June 30, 2005.   However,

in July 2005, defendants had not yet filed an answer when Torres

filed a motion for a default judgment.    Ten days later, defen-

dants filed motions (1) seeking leave to file a motion to dismiss

instanter and (2) to dismiss Torres' complaint under section 2-
615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West

2004)).

          In an August 2005 docket entry order, the trial court

(1) denied Torres' motion for default judgment, (2) granted
defendants' motion to file a motion to dismiss, and (3) dismissed

Torres' complaint.

            Torres appeals, arguing that the trial court erred by

(1) failing to rule on his motion for default judgment and (2)

dismissing his mandamus complaint.      We disagree and affirm.

                            I. BACKGROUND

            Torres' April 2005 mandamus petition, and the attach-

ments thereto, in pertinent part, show the following.     In October

2004, Torres was issued two disciplinary tickets.     One ticket

related to events that occurred on September 14, 2004, when

Torres was assaulted in the gymnasium at Stateville Correctional

Center.    According to the corrections officers who investigated

the gymnasium incident, Torres was a member of the Spanish

Gangster Disciples and had agreed to the assault, which was

administered to him by fellow gang members as a form of disci-

pline.    The disciplinary ticket charged Torres with violating the

following DOC rules:   (1) Rule 205 (gang or unauthorized organi-

zational activity); and (2) Rules 601 and 102 (aiding or abetting

the assault of any person) (20 Ill. Adm. Code '504, app. A

(Conway Greene CD-ROM June 2003)).

            The other disciplinary ticket related to a fight that

broke out in the Stateville dining room on September 17, 2004.

During the dining-room incident, Torres was again assaulted and

investigators determined that the fight was due to a gang-related

dispute.    The disciplinary ticket charged Torres with violating

the following DOC rules:   (1) Rule 205 (gang or unauthorized


                                - 2 -
organizational activity); (2) Rules 601 and 102 (conspiracy to

commit assault of any person); and (3) Rule 105 (creating a

dangerous disturbance) (20 Ill. Adm. Code '504, app. A (Conway

Greene CD-ROM June 2003)).

          Following a November 2004 adjustment-committee hearing

on the two disciplinary tickets, the committee found Torres

guilty of the charges alleged in both tickets.   The committee's

final summary report stated the basis for the committee's deci-

sion on the gymnasium incident, in pertinent part, as follows:

               "Based upon the observation of the re-

          porting employee that [i]nmate Dansberry ***

          (known leader for the Maniac Latin folk), and

          Aceituno *** (known leader for the Insane

          Branch) gave the o[.]k[.] for a violation

          (assault) on inmate Torres, that the video-

          tape of the gym and that [Torres] was as-

          saulted by closed fists punches to the body

          of Torres, corroborating information by con-

          fidential sources verified that [five other

          inmates] were involved in the violation, and

          that the [reporting employee] verified to the

          committee that the violation was reviewed on

          the video, and that [offender tracking sys-

          tem] verifie[d] that [Torres] is a member of

          the Spanish Gangster Disciples, and that a

          review of [Torres'] statement to the R/E was


                              - 3 -
          done verifying that [Torres] did admit to the

          violation occurring, this committee is satis-

          fied that the inmate is guilty of stated

          charges.

                The confidential sources have proven to

          be reliable based on their corroborating

          statements on this incident.   Confidential

          sources identified [Torres] by photo, cell

          assignment *** and by nickname YOYO."
          The committee's final summary report on the dining-room

incident contained a statement of the evidence relied on that was

even more detailed than the description of the evidence contained

in the summary report quoted above.    Among other evidence, the

report noted (1) the observations of the reporting employee, (2)

information obtained from multiple confidential informants, and

(3) Torres' admissions.
          As to each ticket, the committee recommended the

following sanctions be imposed on Torres:   (1) one year relega-

tion to C-grade status, (2) one year in segregation, (3) revoca-

tion of one year of good-conduct credit or statutory good time,

and (4) other restrictions related to visitors and commissary

privileges.   The chief administrative officer agreed with the

committee's recommendations, and these sanctions were imposed.

          In December 2004, Torres filed a grievance with the

administrative review board, complaining about the fairness and

results of the November 2004 hearing.    In January 2005, Torres


                               - 4 -
filed a "supplemental grievance," in which he further alleged

that the final summary report he received on January 20, 2005,

was not identical to the one he originally received following the

November hearing.   In February 2005, the board issued a return of

grievance or correspondence, which showed that the board would

not address the issues raised in Torres' December 2004 grievance

because Torres had not submitted it "in the time frame outlined

in Department Rule 504 [(20 Ill. Adm. Code '504 (Conway Greene

CD-ROM June 2003))]".

          Torres' April 2005 mandamus complaint alleged that (1)

he was denied due process in the disciplinary proceedings in that

the adjustment committee ignored certain evidence and (2) his

grievances were not untimely.   Defendants' July 2005 motion to

dismiss alleged that Torres' complaint failed to state a claim

for mandamus relief.    Specifically, defendants asserted that the

adjustment committee's final summary reports sufficiently stated

the evidence upon which its findings were based.

          In August 2005, the trial court conducted a telephonic

hearing on pending motions.   Later that month, the court (1)

denied Torres' motion for default judgment, (2) granted defen-

dants' motion to file motion to dismiss instanter, and (3)

granted defendants' motion to dismiss Torres' complaint.

          This appeal followed.

                            II. ANALYSIS

      A. Torres' Claim That the Trial Court Failed To Rule
               on His Motion for Default Judgment



                                - 5 -
            Torres first argues that the trial court erred by

"ignoring" and failing to rule on his motion for default judg-

ment.   We reject this argument because the record clearly shows

that the court considered and denied Torres' motion for default

judgment.

            B. Torres' Claim That the Trial Court Erred by
                   Dismissing His Mandamus Complaint

            Torres next argues that the trial court erred by

dismissing his mandamus complaint.        We disagree.

            "We review de novo a trial court's dismissal of a
complaint for failure to state a cause of action."       Scotti v.

Taylor, 351 Ill. App. 3d 884, 887, 815 N.E.2d 10, 12 (2004).

                 "Mandamus relief is an extraordinary

            remedy to enforce, as a matter of right, the

            performance of official duties by a public

            official where the official is not exercising

            discretion.   A court will not grant a writ of

            mandamus unless the petitioner can demon-

            strate a clear, affirmative right to relief,

            a clear duty of the official to act, and

            clear authority in the official to comply

            with the writ.   The writ will not lie when

            its effect is to substitute the court's judg-

            ment or discretion for the official's judg-

            ment or discretion.   Mandamus relief, there-

            fore, is not appropriate to regulate a course

            of official conduct or to enforce the perfor-

                                  - 6 -
          mance of official duties generally."    Hatch

          v. Szymanski, 325 Ill. App. 3d 736, 739, 759
N.E.2d 585, 588 (2001).

          An allegation of a due-process rights violation also

states a cause of action in mandamus.    Armstrong v. Snyder, 336
Ill. App. 3d 567, 571, 783 N.E.2d 1101, 1104 (2003).      The United

States Supreme Court has held that under the principles of due

process, inmates are entitled to the following process in disci-

plinary proceedings:    (1) notice of the disciplinary charges at

least 24 hours prior to the hearing; (2) when consistent with

institutional safety and correctional goals, an opportunity to

call witnesses and present documentary evidence in their defense;

and (3) a written statement by the fact finder of the evidence

relied on in finding the inmate guilty of committing the offense

and the reasons for the disciplinary action.    Wolff v. McDonnell,
418 U.S. 539, 563-65, 41 L. Ed. 2d 935, 955-56, 94 S. Ct. 2963,

2978-79 (1974).

          Torres contends that he was denied due process in that

the adjustment committee's findings of guilt were without eviden-

tiary support.    Specifically, he asserts that (1) the committee

(a) relied on unreliable evidence, (b) disregarded his claims of

innocence, and (c) relied on confidential informants without

requiring them to submit to polygraph testing; (2) the commit-

tee's stated reasons for its guilty findings did not explain why

the committee found the investigators' evidence more credible

than Torres' testimony; and (3) defendants used the disciplinary


                                - 7 -
proceedings to retaliate against Torres for his failure to

provide information to the gang-intelligence unit.

          We conclude that none of Torres' contentions are

sufficient to show that his due-process rights were violated.    In

so concluding, we note that (1) it is the adjustment committee's

role to assess the credibility of witnesses and make findings

based on that assessment, (2) due process does not require the

use of polygraph testing in disciplinary proceedings, (3) the

committee's stated basis for its guilty findings was sufficient
to satisfy due process (see Thompson v. Lane, 194 Ill. App. 3d
855, 864, 551 N.E.2d 731, 737 (1990) (holding that although

detailed factual findings are not required, "mere conclusory

statements" are insufficient)), and (4) Torres' claim of retalia-

tion is an unsupported conclusory allegation.

          Torres also contends that the adjustment committee

failed to comply with section 504.80 of the Administrative Code

(20 Ill. Adm. Code '504.80 (Conway Greene CD-ROM June 2003)) when

it relied on evidence provided by confidential informants without

substantiating their truthfulness.    Section 504.80(l)(1) provides
as follows:

               "(A) The [c]ommittee may consider infor-

          mation from confidential sources if:

                    (i) It finds that his or her

               identity must be withheld for rea-

               sons of security; and

                    (ii) The information is reliable.


                              - 8 -
     (B) Reliability may be established by

one of the following:

          (i) The investigating officer

     has indicated, in writing and by

     his or her appearance before the

     [a]djustment [c]ommittee, the truth

     of his or her report containing

     confidential information;

          (ii) Corroborating testimony
     such as statements from other

     sources or polygraph results; or

          (iii) A statement by a member

     of the [a]djustment [c]ommittee or

     an oral or written statement to the

     [a]djustment [c]ommittee by super-

     visory or administrative staff that
     the individual has firsthand knowl-

     edge of the sources of information

     and considers them reliable on the

     basis of their past record of reli-

     ability.

     (C) If the identity of a source is being

withheld for reasons of security, a statement

to that effect and a statement that the

[c]ommittee finds the information reliable

must be included.   A summary of the informa-


                     - 9 -
            tion provided and the basis for the finding

            of reliability shall be documented, but need

            not be included in the summary based on

            safety and security concerns."   20 Ill. Adm.

            Code ' 504.80(l)(1) (Conway Greene CD-ROM

            June 2003).

            The adjustment committee's summary report on Torres'

first disciplinary ticket (the gymnasium incident) stated that

"the confidential sources have proven to be reliable based on

their corroborating statements on this incident."       The commit-

tee's summary report on Torres' second disciplinary ticket (the

dining-room incident) also states that the information provided

by confidential informants provided corroborating evidence.       We

conclude that these statements show that the committee complied

with section 504.80 of the Code.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.

            TURNER, P.J., and McCULLOUGH, J., concurr.




                               - 10 -